Exhibit 10.8

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDATORY AGREEMENT (the “Amendatory Agreement”) is made and entered into
as of the 11th day of December, 2018 by and among Malvern Bancorp, Inc.
(“Bancorp”), Malvern Bank, National Association (formerly Malvern Federal
Savings Bank) (the “Bank” and, collectively with Bancorp, the “Company”) and
Anthony C. Weagley (the “Executive”).

WHEREAS, the Company and the Executive entered into that certain Amended and
Restated Employment Agreement, dated as of May 25, 2017 (the “Employment
Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to modify the Executive’s annual base salary in the manner set forth herein;

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

1.    Effective as of December 1, 2018, $480,816 shall be substituted for
$400,000 where the latter appears in the first sentence of Section 4(a) of the
Employment Agreement.

2.    Effective April 1, 2019, the second and third sentences of Section 4(a) of
the Employment Agreement are replaced in their entirety with the following:

“Executive shall also be entitled to an additional annual base compensation of
$106,000, which shall be divided as follows: i) 35% of such additional annual
base compensation shall be paid during the Employment Period in accordance with
the Bank’s regular payroll processes; and ii) the remaining 65% of such
additional annual base compensation (the “Stock Component Amount”) shall be paid
on April 1 of each year during the Employment Period (or the next business day
if April 1 is not a business day) (the “Stock Payment Date”) in the form of
common stock of the Corporation which shall be provided in accordance with the
Bank’s and the Corporation’s plans, policies and procedures for compensating
employees with the Corporation’s stock. The number of shares of the
Corporation’s stock payable in respect of the Stock Component Amount shall be
equal to the quotient determined by dividing (x) the Stock Component Amount, by
(y) the average of the daily closing sales prices of the Corporation’s common
stock reported on NASDAQ (as reported in an authoritative source chosen by the
Company), for the five (5) consecutive full trading days immediately preceding,
but not including, the Stock Payment Date in which the Corporation’s common
stock is quoted on NASDAQ. The annual base salary, at the rate set forth in the
first sentence of this Section 4(a) and the additional annual base compensation,
in the amount set forth in the second sentence of this Section 4(a) (paid as
described above), are collectively referred to herein as the “Annual Base
Salary”.”

Except as amended hereby, the Employment Agreement shall continue in full force
and effect.

This Amendatory Agreement may be executed in counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument. This Amendatory Agreement may be delivered via facsimile or
scanned “PDF” which shall be an original for all purposes.

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendatory
Agreement as of the date first above written.



--------------------------------------------------------------------------------

EXECUTIVE: /s/ Anthony C. Wealgey Anthony C. Weagley

 

MALVERN BANCORP, INC. By:    /s/ Joseph D. Gangemi  

Name: Joseph D. Gangemi

Title:   SVP & Chief Financial Officer

 

MALVERN BANK, NATIONAL ASSOCIATION By:    /s/ Joseph D. Gangemi  

Name: Joseph G. Gangemi

Title:   SVP & Chief Financial Officer